Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-4 are pending.
Action on merits of claims 1-4 as follows.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 16th, 2021 and June 29th, 2022 have been considered by the examiner.

Drawings
The drawings filed on 03/16/2021 are acceptable.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements.
Regarding claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest the limitation: “removing the photoresists of the first region, the fifth region, and the sixth region; forming a plurality of isolation structures in the grooves of the second region, the fourth region, and the sixth region; forming a plurality of photoresists in the second region, the third region, and the fourth region, and forming a plurality of second type 232018-0166-US regions in the first region and the fifth region; removing the photoresist of the third region, forming a plurality of photoresists in the first region and the fifth region, and forming a plurality of first type regions in the third region; and s removing the photoresists of the first region, the second, the fourth region and the fifth region; wherein the first well region, the second well region, the first type region and the second type region are formed by ion implantation” in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one of ordinary skill in the art to add said limitations as called for in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-4 are also allowed as they depend from an allowed base claim.
Christensen et al. (U.S. 2011/0304350) is references closest to the claimed invention. Christensen et al. discloses a method comprising: “providing a substrate (Fig. 5A, (510); [0030]), wherein the substrate includes a first region, s a second region, a third region, a fourth region, a fifth region and a sixth region, wherein the second region is disposed between the first region and the third region, the fourth region is disposed between the third region and the fifth region, and the fifth region is disposed between the fourth region and the sixth region; forming a plurality of photoresists (506; [0031]) in the first region, the third region and the fifth region…etc. However, Lin et al. does not teach the limitation: “forming a plurality of isolation structures in the grooves of the second region, the fourth region, and the sixth region; forming a plurality of photoresists in the second region, the third region, and the fourth region, and forming a plurality of second type 232018-0166-US regions in the first region and the fifth region; removing the photoresist of the third region, forming a plurality of photoresists in the first region and the fifth region, and forming a plurality of first type regions in the third region; and s removing the photoresists of the first region, the second, the fourth region and the fifth region; wherein the first well region, the second well region, the first type region and the second type region are formed by ion implantation” and including all of the other limitations in the respective independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829